Citation Nr: 0332410	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  03-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
chorioretinitis with scarring of the retinas, status post 
right eye ischemic event, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946, from August 1950 to August 1951, and from July 1952 to 
March 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in April 2002.


FINDINGS OF FACT

1.  Bilateral chorioretinitis with scarring of the retinas, 
status post right eye ischemic event, is manifested by 
corrected right eye vision of hand motion at one foot and by 
corrected left eye vision of 20/20; anatomical loss of the 
right eye is not shown.

2.  The veteran is currently employed.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
chorioretinitis with scarring of the retinas, status post 
right eye ischemic event, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§ 4.75, 4.84a, Diagnostic 
Codes 6066, 6069, 6070, 6073, 6076 (2003).

2.  The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case issued in 
the development of this appeal.  In addition, the RO, in 
February 2002, advised him that he was to notify VA of any 
evidence he wanted VA to consider, the information he needed 
to furnish so that VA could seek those records, and the steps 
VA would undertake to obtain any such evidence.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits sought, and 
the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all relevant treatment cited by the 
veteran have been sought by VA, and that he has been accorded 
VA examination.  The Board notes, in that regard, that the 
veteran, at his January 2003 personal hearing, referenced 
being accorded a visual examination by a private physician 
"[a]bout a year ago."  In view of the fact that the veteran 
was subsequently accorded a VA examination, and the fact that 
the rating criteria require the manifestation of specific 
anatomical impairment, the absence of an attempt to obtain 
the report of that private examination in no way prejudices 
the veteran's claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant are satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the Statement 
of the Case, issued in April 2003, advised the veteran that 
he was to submit additional evidence in response thereto 
within 60 days, or within the remainder of the one-year 
period from the date of the letter notifying him of the RO's 
adverse decision, it is also noted that he thereafter 
requested that his claim be advanced on the Board's docket 
for expedited review.  The Board is of the opinion that this 
request can reasonably be interpreted as a waiver of the one-
year requirement stipulated by the Federal Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra.

II.  An Increased Rating for Eye Disability

Service connection for an eye disability, characterized as 
residuals, bilateral chorioretinitis, large retinal scar, 
left eye, was granted by VA's Little Rock, Arkansas, RO in 
June 1972; a noncompensable evaluation was assigned at that 
time.  In December 1990, the Jackson RO characterized the 
disability as indicated on the first page of this decision, 
and assigned a 30 percent rating therefor.  The veteran 
currently contends that this disability is more severe than 
currently evaluated, and that an increased rating should be 
awarded.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2003).  Under these criteria, the 30 
percent rating currently in effect for the veteran's eye 
disability contemplates blindness in one eye, with only light 
perception, and vision correctable to 20/40 in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6070 (2003); see also 
38 C.F.R. § 4.75 (2003).  An increased rating (to 40 percent) 
is appropriate when there is anatomical loss of one eye, with 
vision correctable to 20/40 in the other eye (Diagnostic Code 
6066); when there is blindness in one eye, with only light 
perception, and vision in the other eye is correctable to 
20/50 (Diagnostic Code 6069); when vision in one eye is 
correctable to 5/200, and in the other eye to 20/50 
(Diagnostic Code 6073); when vision in one eye is correctable 
to 10/200, and in the other eye to 20/50 (Diagnostic Code 
6076); when vision in one eye is correctable to 15/200, and 
in the other eye to 20/70 (Diagnostic Code 6076); or when 
vision in one eye is correctable to 20/200, and in the other 
eye to 20/70 (Diagnostic Code 6076).

The criteria for an increased rating are not satisfied.  The 
report of the most recent VA eye examination of the veteran, 
which was conducted by VA in March 2002, shows that right eye 
best corrected vision was hand motion at one foot, and that 
left eye corrected vision was 20/20.  Under the rating 
criteria set forth above, the fact that the veteran's left 
eye vision was correctable to 20/20 requires a showing, for 
an increased evaluation to be assigned, that there be 
anatomical loss of the right eye (Diagnostic Code 6066).  
While this report indicates that there was right eye 
exotropia, it does not show, nor has the veteran otherwise 
indicated, that he has anatomical loss of the right eye.  
Such anatomical loss must be demonstrated in view of the fact 
that the veteran's left eye visual acuity is shown to be 
correctable to 20/20.

In the absence of any such evidence, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for his eye 
disability.  That claim, accordingly, fails.

III.  TDIU Benefits

The veteran also contends, essentially, that his service-
connected disorder renders him unemployable; that is, that he 
is unable to obtain and maintain a substantially gainful 
occupation as a result of this disability.  Under the 
provisions of 38 C.F.R. § 4.16(a) (2003), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability is rated 
at least 60 percent disabling, and that, if there are two or 
more disabilities, they are rated on a combined basis as at 
least 70 percent disabling, with one disability rated at 
least 40 percent disabling.  

The veteran does not satisfy the requirements of 38 C.F.R. 
§ 4.16(a); his sole service-connected disorder, which is a 
bilateral eye disability, is currently rated as 30 percent 
disabling.  The fact that this regulatory standard is not 
met, however, does not mean that TDIU benefits cannot be 
awarded; under 38 C.F.R. § 3.321(b)(1), benefits such as TDIU 
compensation can be assigned when it is shown that the 
percentage ratings assigned for service-connected 
disabilities present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

In the instant case, inquiry into whether the veteran's eye 
disability renders him unemployable, based on extraschedular 
criteria, need not be addressed, inasmuch as the evidence 
demonstrates that he is, in fact, employed on a full-time 
basis.  At his January 2003 personal hearing, he reported 
that he drove an 18-wheeler dump truck for a concrete company 
"14 (sic) hours a day."  While he also indicated at that 
time that he didn't have the visual acuity to drive a dump 
truck safely, even if the Board was to assume, for the 
purpose of this discussion only, that his impaired eyesight 
does render him unable to drive safely, the Board would still 
be unable to find that his eye disability, in and of itself, 
renders him unable to obtain and maintain gainful employment.  
He has not established service connection for any other 
disability and, as he himself testified in January 2003, 
"[p]hysically I'm fine."  The fact that he would be unable 
to drive a truck, or even that he would be prohibited from 
driving at all, does not warrant the conclusion that all 
forms of gainful employment would be precluded.

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim for TDIU benefits.  
That claim, therefore, fails.


ORDER

An increased rating for bilateral chorioretinitis with 
scarring of the retinas, status post right eye ischemic 
event, is denied.  Entitlement to TDIU benefits is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



